            Case 2:20-cv-02165-WBS-AC Document 14 Filed 03/04/21 Page 1 of 3



 1   Frank P. Agello, Esq. (204471)
     ROY LEGAL GROUP
 2   8345 Reseda Boulevard, Suite 222
 3   Northridge, California 91324
     Telephone: (818) 993-3300
 4   Facsimile: (818) 993-4577
     E-Mail: roylegalgroup@gmail.com
 5
 6   Attorneys for 2002 Investors LLC
 7                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
 8
     Orlando Garcia, as an individual                     CASE NO.: 2:20-CV-02165-WBS-AC
 9
10          Plaintiff,                                    STIPULATION TO SET ASIDE
                                                          DEFAULT AND ORDER
11   vs.
                                                          Judge: JUDGE WILLIAM B. SHUBB
12
     2002 INVESTORS LLC.                                  Place: Robert T. Matsui United States
13                                                        Courthouse
            Defendant.
14
15
16
17   TO THE HONORABLE COURT AND TO ALL PARTIES:
18
            PLEASE TAKE NOTICE. It is hereby stipulated by and between the Plaintiff, Orlando
19
     Garcia, and Defendant, 2002 Investors. that Plaintiff’s request for entry of Default, if entered, be
20
21   set aside and Defendant, 2002 Investors, LLC be allowed to file its responsive pleading. The

22   parties have agreed that 10 days is a reasonable and sufficient time within which to file 2002
23
     Investor’s responsive pleading.
24
     //
25
     //
26
27   //

28   //
                                                      1
                                STIPULATION TO SET ASIDE ENTRY OF DEFAULT
            Case 2:20-cv-02165-WBS-AC Document 14 Filed 03/04/21 Page 2 of 3


     DATED: February 26, 2021
 1
 2
 3                                                              ______________________________
 4
                                                                               Frank P. Agello, Esq.
 5                                                                           Attorney for Defendant.
                                                                              Roy Legal Group P.C.
 6
 7
                                                               ______________________________
 8
                                                                               Attorney for Plaintiff
 9                                                                              Potter Handy LLP.
10   Plaintiff consents on order setting aside the default.
     Dated: February 26, 2021
11
                                                              _______________________________
12
13                                                                             Attorney for Plaintiff
                                                                                Potter Handy LLP.
14
                                                    Order
15
16   GOOD CAUSE APPEARING, the default entered against 2002 Investors LLC is set aside.

17   Defendant has ten (10) days to file and serve his Answer. The April 5, 2021 motion hearing
18
     date is VACATED.
19
     Dated: March 3, 2021
20
21
22
23
24   //

25   //
26
     //
27
     //
28

                                                       2
                                 STIPULATION TO SET ASIDE ENTRY OF DEFAULT
          Case 2:20-cv-02165-WBS-AC Document 14 Filed 03/04/21 Page 3 of 3


     //
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                         STIPULATION TO SET ASIDE ENTRY OF DEFAULT
